Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3 and 5-13 are rejected under 35 U.S.C. 103 as being unpatentable over Tatebe (JP2012-241004, its full English translation and its partial Google English translation of Example 6) in view of Sato et al (EP 2 740 462 A1).
Tatebe teaches ([0001], [0009] and [0011]) an oil-in-water emulsion (for make-up cosmetic) comprising: (i) a water-soluble thickener contained in the aqueous phase and (ii) a hydrophobic powder contained in the oil phase.  As one of examples for the water-soluble thickener, Tatebe teaches ([0012]) SepiMAX ZEN (instant anionic terpolymer (c) of claim 1 and claim 8 – see present specification, pg.11, lines 1-3).  Among the examples of its hydrophobic powder, Tatebe teaches ([0015], [0016] and [0018]) hydrophobized titanium oxide and/or the hydrophobized zinc oxide (instant hydrophobic particles of claim 1 and claim 10 – see present specification, pg.18, lines 5-25).  
Specifically, in Example 6 (see partial Google English translation of Example 6), Tatebe teaches a make-up base composition comprising the following components:

SepiMAX ZEN (1 wt.%) (instant anionic terpolymer (c) of claim 1 and claim 8);
Acrylic acid/alkyl methacrylate copolymer (0.316 wt.%) (PEMULEN TR-1, which is instant amphiphilic crosslinked copolymer of claim 1 and claim 6 – see present specification, pg.8, lines 20-21);
Silicone-treated titanium oxide (1.0 wt.%), Silicone-treated zinc oxide (3.0 wt.%), Silicone-treated iron oxide (0.3 wt.%), Silicone-treated mica titanium (1.0 wt.%) (Instant hydrophobic particles of claim 1 and claim 10).

Tatebe’s Example 6 composition does not contain instant hydrophobic gelling agent selected from ester of dextrin and fatty acid.  Sato teaches ([0002], [0004] and [0005]) an oil-in-water emulsion cosmetic which has excellent emulsion stability, feeling of use, such as being free of stickiness.  Sato’s emulsions are surfactant-free Pickering emulsion prepared by allowing powders to be adsorbed in the interphase ([0005]).  Sato teaches ([0007]-[0008]) that although thickeners (gelling agent) may cause sticky or dextrin fatty acid esters may be used as long as they are present in the amount of less than or equal to 0.05 wt.% based on the total composition.  Since Tatebe also desires to achieve a composition having good dispersion stability, high usability which  does not cause stickiness (see [0007]), it would have been obvious to one skilled in the art to use 0.05 wt.% or less of Sato’s dextrin fatty acid esters (instant hydrophobic gelling agent) in Tatebe’s Example 6 composition so as to achieve excellent emulsion stability, feeling of non-stickiness, as taught by Sato.  Thus, Tatebe in view of Sato teaches using instant hydrophobic  gelling agent selected from ester of dextrin and fatty acid.  Sato’s range of 0.05 wt.% or less for the dextrin fatty acid esters overlaps with instant range of claim 5 for the amount of the hydrophobic gelling agent, thus rendering instant range prima facie obvious.  In the case “where the [claimed] ranges overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness would exist which may be overcome by a showing of unexpected results, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  With respect to instant preamble, “[a] composition of Pickering emulsion”, Tatebe is using instant hydrophobic particles (i.e., metal oxides of instant claim 10, such as zinc oxide and titanium dioxide).  Since Tatebe is using the same hydrophobic particles as applicant’s hydrophobic particles, it is the Examiner’s position that Tatebe’s hydrophobic particles would inherently migrate and get adsorbed onto the interface between the oil phase and aqueous phase so as to stabilize the emulsion and form a Pickering emulsion.  Therefore, Tatebe in view of Sato renders obvious instant claims 1 and 5-13 (with respect to instant claims 12 and 13, in [0027] of Tatebe, it is indicated that Tatebe’s composition is applied to the skin of 20 female panelists).
With respect to instant claim 3, Tatebe teaches ([0022]) that its oil-in-water make-up cosmetic can comprise 1-40 wt.% of silicone oil and thus teaches instant limitation of claim 3.  Thus, Tatebe in view of Sato renders obvious instant claim 3.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Tatebe (JP2012-241004, its full English translation and its partial Google English translation of Example 6) in view of Sato et al (EP 2 740 462 A1) as applied to claim 1 above, and further in view of Simonnet et al (US 2011/0110989 A1).
Tatebe does not teach that its oil phase droplet has a mean diameter ranging from 0.01- mm to 10 mm.  Simonnet teaches (see abstract and [0001]) that its oil-in-water emulsion comprising an oil phase dispersed in an aqueous solution contains globules of mean size ranging from 15-500 microns (i.e., 0.015-0.5 mm).  Simonnet ([0001], [0329], [0399] and [0282]-[0283]) teaches that its composition for cosmetic use can contain coated or uncoated pigments and has low emulsifier content.  Simonnet states ([0006], [0011] and [0012]) that its composition has non-greasy feel on the skin and pleasant texture on application and is stable over time (i.e., the globule size does not change).  It would have been obvious to have Tatebe’s oil phase droplet to have the mean size of 0.015-0.5 mm (as taught by Simonnet) with a reasonable expectation of achieving the non-greasy feel on the skin, pleasant texture on application and stability over time.  Thus, Tatebe in view of Sato and further in view of Simonnet renders obvious instant claim 2.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Tatebe (JP2012-241004, its full English translation and its partial Google English translation of Example 6) in view of Sato et al (EP 2 740 462 A1) as applied to claim 1 above, and further in view of Miyasaka (JP 8-283303 and its English translation).
 Even though Tatebe in view of Sato teaches the use of dextrin fatty acid esters, Sato does not specifically teach instant ester of dextrin and a C14-C18 fatty acid.  Miyasaka teaches (see [0002] and [0019]) using higher fatty acid dextrin as a thickener/emulsifier and teaches that if the carbon number of the higher fatty acid is less than 10, it causes skin irritation and that when the number of carbon atoms exceeds 24, the large alkyl chain of the fatty acid can have reaction to dextrin.  As specific examples of suitable dextrin fatty acid esters, Miyasaka gives (see Examples 1-5) dextrin palmitate and dextrin myristate (both of which teach instant dextrin ester of C14-C18 fatty acid).  It would have been obvious to one skilled in the art to use dextrin palmitate or dextrin myristate as dextrin fatty acid ester in Tatebe’s Example 6 composition with a reasonable expectation of avoiding skin irritation and preventing large alkyl chain of the fatty acid reacting to dextrin, as taught by Miyasaka.  Thus, Tatebe in view of Sato and further in view of Miyasaka renders obvious instant claim 4.
Response to Arguments
(I) Applicant first compares their Invention formula A to the Comparative formula B (missing instant amphiphilic crosslinked copolymer (b)) and to the Comparative formula C (missing instant anionic terpolymer (c)) and argues that the Invention formula A presents good stabilities under different conditions whereas the oil droplets in the Pre-phase B and the Pre-phase C coalesce during preparations.  However, as already discussed above, Tatebe’s formulation of Example 6 already contains instant amphiphilic crosslinked copolymer (b) as well as instant anionic terpolymer (c), and thus, the comparative data discussed by applicant would not be persuasive in overcoming instant 103 rejection over Tatebe in view of Sato.  That is, what is missing in Tatebe’s formulation is instant hydrophobic gelling agent selected from ester of dextrin and fatty acid, and the Examiner established in Paragraph 4 above that it would have been obvious to one skilled in the art to use 0.05 wt.% or less of Sato’s dextrin fatty acid esters (instant hydrophobic gelling agent) in Tatebe’s Example 6 composition in order to achieve excellent emulsion stability and feeling of non-stickiness, as taught by Sato.  The comparative data shown in present specification and discussed by applicant do not show unexpected superior results of using instant hydrophobic gelling agent selected from ester of dextrin and fatty acid (also, superior results with respect to the stability obtained by using instant hydrophobic gelling agent selected from ester of dextrin and fatty acid would be nothing unexpected since Sato already teaches that using it provides stability for the emulsion).   
(II) Next, Applicant argues that instant composition is of Pickering emulsion type, which has surfactant-free property and finely divided solid particles are adsorbed at the interface between the oil and the homogeneous mixture, and serve to stabilize the oil droplets.  Applicant argues that on the contrary, in Tatebe, the hydrophobic powders are contained in the oily phase of the composition and that Tatebe’s formulation of Example 6 comprises surfactants (polyoxyethylene(20) sorbitan monolaurate (0.3 wt.%) and polyoxyethylene(60) hydrogenated castor oil (0.8 wt.%).  Applicant thus argues that Tatebe’s composition of Example 6 is not a Pickering emulsion.  However, first of all, as one can see from Sakazaki et al (“Particles with tunable wettability for solid-stabilized emulsions”, Journal of Dispersion Science and Technology, vol.40(2), pg.219-230 (2019)), the fact that the hydrophobic particles are initially contained in the oil phase does not mean that a Pickering emulsion cannot be formed.  In Sakazaki (see sections 2.1, 2.2, 3.1 and Fig.1), even though the hydrophobized silica coated-titania particles were initially soaked in silicone oil (hydrophobic phase), Pickering emulsions still formed.  Successful Pickering emulsions depend on the wettability of the particles (not where the particles are initially contained): as evidenced by Yang et al (“An Overview of Pickering Emulsions: Solid-Particle Materials, Classification, Morphology, and Applications” Frontiers in Pharmacology (published on Mary 23, 2017)), particles tend to remain dispersed in either phase if they are too hydrophilic or too hydrophobic.  Only when the wettability is just right (contact angle), the particles can act effectively act as a Pickering stabilizer.  In instant case, since Tatebe is using instant hydrophobic particles (i.e., metal oxides of instant claim 10, such as zinc oxide and titanium dioxide), it is the Examiner’s position that Tatebe’s hydrophobic particles would inherently migrate and get adsorbed onto the interface between the oil phase and aqueous phase to stabilize the emulsion.  Secondly, even though applicant argues that instant composition is of Pickering emulsion type having surfactant-free property, dextrin myristate itself (which applicant use as their hydrophobic gelling agent) is known as a surfactant in the cosmetic field (as evidenced by the webpage https://cosmetics.specialchem.com/inci-ingredients/dextrin-myristate), and applicant furthermore state (pg.6 of present specification) that the dextrin ester (which is a surfactant) can be present in the amount of up to 10 wt.% whereas Tatebe’s formulation of Example 6 contains only 0.3 wt.% of polyoxyethylene (20) sorbitan monolaurate and 0.8 wt.% of polyoxyethylene (60) hydrogenated castor oil.  Also, currently, instant claim language does not exclude the presence of surfactants other than dextrin ester.     
For the reasons stated above, instant 103 rejections over Tatebe in view of Sato still stand.      
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIN J. LEE whose telephone number is (571)272-1333.  The examiner can normally be reached on M-F 9 am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




/SIN J LEE/Primary Examiner, Art Unit 1613                                                                                                                                                                                                        October 20, 2021